  Case 14-15501         Doc 39     Filed 04/03/19 Entered 04/03/19 08:23:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-15501
         Gregory A Peck
         Ingrid R Peck
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/25/2014.

         2) The plan was confirmed on 08/06/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/08/2019.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,300.00.

         10) Amount of unsecured claims discharged without payment: $30,910.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-15501           Doc 39         Filed 04/03/19 Entered 04/03/19 08:23:03                      Desc Main
                                           Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                   $32,573.30
        Less amount refunded to debtor                                  $0.00

NET RECEIPTS:                                                                                         $32,573.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $3,900.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $1,369.94
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $5,269.94

Attorney fees paid and disclosed by debtor:                       $100.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                        Unsecured            NA       6,253.73         6,253.73      6,253.73        0.00
ALTAIR OH XIII LLC                    Unsecured         419.00        419.88           419.88        419.88        0.00
AMERICAN HONDA FINANCE CORP           Unsecured      1,033.00            NA               NA            0.00       0.00
AMERICAN HONDA FINANCE CORP           Secured       14,850.00     15,567.81        15,567.81            0.00       0.00
BILL ME LATE                          Unsecured      1,900.00            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE              Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK                      Unsecured         269.00           NA               NA            0.00       0.00
CAPITAL ONE NA                        Unsecured         255.00        255.16           255.16        255.16        0.00
CAVALRY SPV I                         Unsecured            NA         446.01           446.01        446.01        0.00
CERASTES LLC                          Unsecured      1,233.00       1,233.50         1,233.50      1,233.50        0.00
CERASTES LLC                          Unsecured      1,076.00       1,199.17         1,199.17      1,199.17        0.00
CHICAGO MUNICIPAL EMPLOYEES C         Unsecured         330.00           NA               NA            0.00       0.00
CHICAGO MUNICIPAL EMPLOYEES C         Unsecured         330.00           NA               NA            0.00       0.00
Citi Residential Lendi/CitiMortgage   Unsecured           0.00           NA               NA            0.00       0.00
FEMA                                  Unsecured      1,900.00       1,422.81         1,422.81      1,422.81        0.00
Gecrb/discount tire                   Unsecured         421.00           NA               NA            0.00       0.00
Gecrb/tjx Cos                         Unsecured         101.00           NA               NA            0.00       0.00
Hsbc Bank                             Unsecured           0.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE              Unsecured           0.00           NA               NA            0.00       0.00
LVNV FUNDING                          Unsecured         333.00        333.11           333.11        333.11        0.00
MERRICK BANK                          Unsecured      1,440.00       1,406.27         1,406.27      1,406.27        0.00
NATIONWIDE ADVANTAGE MORTGA           Secured              NA       1,447.07             0.00           0.00       0.00
NATIONWIDE ADVANTAGE MORTGA           Unsecured     38,392.00           0.00         1,447.07      1,447.07        0.00
NATIONWIDE ADVANTAGE MORTGA           Secured      152,000.00    189,679.46       191,126.53            0.00       0.00
PEOPLES GAS LIGHT & COKE CO           Unsecured         495.00        479.79           479.79        479.79        0.00
PRA RECEIVABLES MGMT                  Unsecured      1,515.00       1,605.05         1,605.05      1,605.05        0.00
PRA RECEIVABLES MGMT                  Unsecured      1,419.00       1,447.51         1,447.51      1,447.51        0.00
PRA RECEIVABLES MGMT                  Unsecured         448.00        501.59           501.59        501.59        0.00
PRA RECEIVABLES MGMT                  Unsecured         742.00        807.37           807.37        807.37        0.00
PREMIER BANK CARD                     Unsecured         538.00           NA               NA            0.00       0.00
PREMIER BANK CARD                     Unsecured         294.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-15501       Doc 39        Filed 04/03/19 Entered 04/03/19 08:23:03                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC               Unsecured         456.00        445.28        445.28        445.28         0.00
QUANTUM3 GROUP LLC               Unsecured          65.00         34.86         34.86          34.86        0.00
QUANTUM3 GROUP LLC               Unsecured         874.00      1,226.82      1,226.82      1,226.82         0.00
QUANTUM3 GROUP LLC               Unsecured         934.00        921.42        921.42        921.42         0.00
QUANTUM3 GROUP LLC               Unsecured         309.00        285.29        285.29        285.29         0.00
QUANTUM3 GROUP LLC               Unsecured          73.00         44.74         44.74          44.74        0.00
SOCIAL SECURITY ADMIN GREAT LA   Unsecured      6,130.00            NA            NA            0.00        0.00
SYNCHRONY BANK                   Unsecured           0.00        188.96        188.96        188.96         0.00
SYNCHRONY BANK                   Unsecured         152.00        156.61        156.61        156.61         0.00
TDBANK USA /TARGET CREDIT        Unsecured         102.00           NA            NA            0.00        0.00
TOYOTA MOTOR CREDIT              Secured       22,175.00     41,328.96     41,328.96            0.00        0.00
TOYOTA MOTOR CREDIT              Unsecured     19,462.00            NA            NA            0.00        0.00
WEBBANK                          Unsecured           0.00           NA            NA            0.00        0.00
WELLS FARGO BANK NA              Secured        4,599.00       4,161.27          0.00           0.00        0.00
WELLS FARGO BANK NA              Unsecured            NA         580.50      4,741.36      4,741.36         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $191,126.53                 $0.00                $0.00
      Mortgage Arrearage                                     $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                           $56,896.77                 $0.00                $0.00
      All Other Secured                                      $0.00                 $0.00                $0.00
TOTAL SECURED:                                         $248,023.30                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                     $0.00                $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $27,303.36         $27,303.36                   $0.00


Disbursements:

       Expenses of Administration                             $5,269.94
       Disbursements to Creditors                            $27,303.36

TOTAL DISBURSEMENTS :                                                                         $32,573.30




UST Form 101-13-FR-S (09/01/2009)
  Case 14-15501         Doc 39      Filed 04/03/19 Entered 04/03/19 08:23:03                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
